
	

113 S1349 IS: Community Lending Enhancement and Regulatory Relief Act of 2013
U.S. Senate
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1349
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2013
			Mr. Moran (for himself,
			 Mr. Tester, and Mr. Kirk) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		A BILL
		To enhance the ability of community financial
		  institutions to foster economic growth and serve their communities, boost small
		  businesses, increase individual savings, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Community Lending Enhancement and
			 Regulatory Relief Act of 2013 or the CLEAR Relief Act of 2013.
		2.Community bank
			 exemption from annual management assessment of internal controls requirement of
			 the Sarbanes-Oxley Act of 2002Section 404 of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C. 7262) is amended by adding at the end the following:
			
				(d)Community bank
				exemption
					(1)DefinitionsIn
				this subsection—
						(A)the term
				bank holding company has the same meaning as in section 2 of the
				Bank Holding Company Act of 1956 (12 U.S.C. 1841);
						(B)the term
				insured depository institution has the same meaning as in section
				3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and
						(C)the term
				savings and loan holding company has the same meaning as in
				section 10 of the Home Owners' Loan Act (12 U.S.C. 1467a).
						(2)In
				generalThis section and the rules prescribed under this section
				shall not apply in any fiscal year to any bank holding company, savings and
				loan holding company, or insured depository institution which, as of the end of
				the preceding fiscal year, had total consolidated assets of $1,000,000,000 or
				less.
					(3)Adjustment of
				amountThe Commission shall annually adjust the dollar amount in
				paragraph (1) by an amount equal to the percentage increase, for the most
				recent year, in total assets held by all bank holding companies, savings and
				loan holding companies, and insured depository institutions, as reported by the
				Federal Deposit Insurance
				Corporation.
					.
		3.Changes required
			 to the Small Bank Holding Company Policy Statement on Assessment of Financial
			 and Managerial factors
			(a)DefinitionsIn
			 this section—
				(1)the term
			 bank holding company has the same meaning as in section 2 of the
			 Bank Holding Company Act of 1956 (12 U.S.C. 1841);
				(2)the term
			 Board means the Board of Governors of the Federal Reserve
			 System;
				(3)the term
			 financial institution means—
					(A)an insured
			 depository institution;
					(B)a bank holding
			 company;
					(C)a savings and
			 loan holding company; and
					(D)a foreign bank
			 subject to the Bank Holding Company Act of 1956 (12 U.S.C. 1841 et seq.);
					(4)the term
			 insured depository institution has the same meaning as in section
			 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and
				(5)the term
			 savings and loan holding company has the same meaning as in
			 section 10 of the Home Owners' Loan Act (12 U.S.C. 1467a).
				(b)Federal Reserve
			 BoardThe policy statement of the Board in the Small Bank Holding
			 Company Statement in part 225 of the appendix to title 12, Code of Federal
			 Regulations (or any successor thereto), shall apply to each financial
			 institution that—
				(1)is otherwise
			 subject to that policy statement; and
				(2)has consolidated
			 assets of less than $5,000,000,000.
				4.Escrow
			 requirements relating to certain consumer credit transactionsSection 129D(c) of the Truth in Lending Act
			 (15 U.S.C. 1639d(c)) is amended—
			(1)by redesignating
			 paragraphs (1), (2), (3), and (4) as subparagraphs (A), (B), (C), and (D),
			 respectively, and moving the margins 2 ems to the right;
			(2)by striking
			 The Bureau and inserting the following:
				
					(1)In
				generalThe
				Bureau
					;
				and
			(3)by adding at the
			 end the following:
				
					(2)Treatment of
				loans held by smaller institutionsThe Bureau shall, by
				regulation, exempt from the requirements of subsection (a) any loan secured by
				a first lien on the principal dwelling of a consumer, if such loan is held by
				an insured depository institution having assets of $10,000,000,000 or
				less.
					.
			5.Minimum
			 standards for residential mortgage loansSection 129C(b)(2) of the Truth in Lending
			 Act (15 U.S.C. 1639c(b)(2)) is amended—
			(1)by adding at the
			 end the following:
				
					(F)Safe
				HarborIn this section—
						(i)the term
				qualified mortgage includes any mortgage loan that is originated
				and retained in portfolio for a period of not less than 3 years by a depository
				institution having less than $10,000,000,000 in total assets; and
						(ii)loans described
				in clause (i) shall be deemed to meet the requirements of subsection
				(a).
						;
				and
			(2)in subparagraph
			 (E)—
				(A)by striking
			 The Bureau may, by regulation, and inserting The Bureau
			 shall, by regulation,; and
				(B)by striking
			 clause (iv) and inserting the following:
					
						(iv)that is extended
				by an insured depository institution that—
							(I)originates and
				retains the balloon loans in portfolio for a period of not less than 3 years;
				and
							(II)together with
				its affiliates has less than $10,000,000,000 in total consolidated
				assets.
							.
				
